Citation Nr: 0419559	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  97-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the Regular Army from 
June 1953 to June 1955.  He also served in the Puerto Rico 
Army National Guard from July 1982 to February 1994, with a 
verified period of active duty for training from March 29, 
1985 to June 25, 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for arterial 
hypertension.  The case has been previously remanded for 
additional evidentiary development in July 2000.  Thereafter, 
the denial of the veteran's claim on appeal was confirmed in 
a November 2003 rating decision.  The case was returned to 
the Board in April 2004 and the veteran now continues his 
appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the claimant if 
further action is required on his part.


REMAND

The evidence associated with the veteran's claims file 
indicates normal cardiovascular findings during his period of 
active duty from June 1953 to June 1955.  On entrance 
examination into the Puerto Rico Army National Guard in July 
1982, his blood pressure was 124/100 but normal 
cardiovascular findings were indicated.  Although there are 
no medical records showing the status of the veteran's blood 
pressure for the period between July 1982 and May 1985, 
during his period of active duty for training (i.e., March 
29, 1985 to June 25, 1985), his medical records show 
sustained elevated blood pressure readings over a two-week 
period of medical observation in May 1985, with systolic 
readings which were as high as 160 and diastolic readings 
which were as high as 120, and a diagnosis of "probable 
borderline essential hypertension."  Subsequent medical 
records from that time forward show diagnosis and treatment 
for chronic arterial hypertension with elevated blood 
pressure readings throughout.

The Board finds that a VA medical examination is necessary in 
order to obtain a nexus opinion regarding the relationship 
between the veteran's diagnosis of arterial hypertension and 
his period of active duty for training.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Specifically, the 
examiner should be asked to provide an opinion as to whether 
the veteran's hypertension pre-existed his entry into 
National Guard service and, if so, whether it was aggravated 
by his period of active duty for training.  The case is 
therefore remanded so that the veteran may be scheduled for 
this examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran must be contacted and 
requested to identify all other 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  
Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information that is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

3.  If any of the relevant records sought 
cannot be obtained, the veteran must be 
notified of such, explaining the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

4.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current nature, extent of severity, 
and etiology of his arterial 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

Following a review of the service and 
postservice medical records, the 
examiner must address the following 
medical issues:

(a)  Is the elevated blood 
pressure reading noted on the 
veteran's National Guard 
entrance examination in July 
1982 representative of a 
chronic hypertensive condition?  

(b)  If so, was this 
hypertensive condition that 
pre-existed National Guard 
service aggravated (i.e., 
underwent a permanent increase 
in severity beyond the natural 
progression of the disease) by 
the veteran's period of active 
duty for training from March 
29, 1985 to June 25, 1985?

(c)  If the examiner determines 
that the elevated blood 
pressure reading noted on the 
veteran's National Guard 
entrance examination in July 
1982 is not representative of a 
chronic hypertensive condition, 
the examiner should provide an 
opinion as to whether the 
veteran's hypertension had its 
onset during his period of 
active duty for training.

If any opinion requested cannot be 
provided without resort to speculation, 
the examiner should so state.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
arterial hypertension must be 
readjudicated.  If claim remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


